Lowe, J.,
delivered the opinion of the Court.
Pursuant to the opinion of the Court of Appeals of Maryland, No. 11, September Term, 1980, filed November 6, 1981, [291 Md. 721, 436 A2 465 (1981).] our judgment in the case of Nationwide Mutual Insurance Company v. William Jackson Webb, No. 513, September Term, 1979, was vacated and the case remanded to us to reconsider our own remand under Md. Rule 1071.
Upon reconsideration in light of the Opinion of the Court of Appeals, it is our present judgment that the judgment of the Circuit Court for Wicomico County be affirmed without remand.

Judgment affirmed.


Costs to be paid by appellant.